Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the generic placeholder of “a coupling structure” coupled with the functional language of “configured to releasable engage the compressed prosthetic heart valve” in claims 6 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The disclosure of the corresponding structures can be found in [26] of the instant specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kveen et al (US 2009/0171456) in view of Headley et al (US 2007/0270932).
Claim 1. Kveen et al discloses a delivery system (Figs. 6A-6E) for deploying and recapturing a prosthetic heart valve (600), the delivery system comprising: an inner shaft assembly (660); an inner sheath (662 and the proximal shaft it is attached to, wherein the proximal shaft is not numbered in Kveen et al and thus the Examiner has provided an annotated figure below.  The interpretation is that the proximal shaft that connects to element 662 together forms a continuous structure being interpreted as the claimed inner sheath) slidably disposed over the inner shaft assembly; the inner sheath configured to contain a radially expandable prosthetic heart valve in a compressed arrangement over the inner shaft assembly, wherein proximal retraction of the inner sheath relative to the inner shaft assembly exposes a distal region of the compressed prosthetic heart valve thereby allowing the distal region to self-expand toward a deployed arrangement (Figs. 6A-6B; [0082]); an outer sheath (664) slidably disposed over the inner sheath, wherein distal advancement of the outer sheath relative to the inner sheath collapses the distal region of the expanded prosthetic heart valve into the outer sheath (Fig. 6D; [0095]-[0097]).

    PNG
    media_image1.png
    483
    1226
    media_image1.png
    Greyscale

Kveen et al discloses the invention substantially as claimed above, but fails to disclose how the device is actuated by the user, specifically wherein a first actuator is 
However, Headley et al teaches a stent deployment device having multiple tubular structures movable relative to one another to thereby affect deployment of the stent, wherein the delivery system comprises a first actuator (20) coupled to the inner sheath (14); wherein the first actuator is operable to proximally retract the inner sheath (14) relative to a stent (30) and the inner shaft assembly (12); and a second actuator (18) coupled to the outer sheath (16), the second sheath operable to distally advance the outer sheath relative (16) to the stent (Figs. 1, 2; [0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kveen et al with a first and second actuator for operating the inner sheath, the outer sheath and the inner shaft assembly as taught by Headley et al to provide an actuating means to allow the user to independently control axial movement of each element ([0036]). 
Claim 3. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the inner sheath comprises a capsule (662) for containing the prosthetic heart valve in the compressed arrangement over the inner shaft assembly (Fig. 6A).
Claim 4. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the outer sheath (664) is configured to slide over the capsule (662) (Fig. 6C, 6D; [0097]-[0099]).
Claim 6. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the inner shaft assembly includes a coupling structure (670) configured to releasable engage the compressed prosthetic heart valve (Fig. 6B; [0079], [0088]).
Claim 7. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the inner shaft assembly includes a nose cone (see annotated figure below).

    PNG
    media_image2.png
    244
    701
    media_image2.png
    Greyscale

Claim 8. The combination discloses the invention substantially as claimed above but fails to disclose a third actuator coupled to the inner shaft assembly, the third actuator operable to move the inner shaft assembly relative to the inner and outer sheaths.  However, Headley et al further teaches a third actuator (22) operable to proximally retract an inner shaft assembly (12) relative to the inner and outer sheaths ([0036]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kveen et al with a third actuator for operating the inner sheath as taught by Headley et al to provide an actuating means to allow the user to independently control axial movement of each element ([0036]).

Claims 2, 9 and 15-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kveen et al in view of Headley et al, and further in view of Lenker et al (US 5683451).
Claim 2. The combination discloses the invention substantially as claimed above, but fails to disclose a handle having a housing that maintains the first and second actuators, the first actuator operable relative to the housing to apply forces to the inner sheath, and the second actuator operable relative to the housing to apply forces to the outer sheath.
However, Lenker et al teaches a stent delivery system, wherein the actuation mechanism including a first actuator (54) and second actuator (74) for axial movement to deploy the stent is maintained by a handle having a housing (70) (Fig. 10; col. 7, ll. 14-20, 59 – col. 8, ll. 10, 54-65).  Therefore, based upon the teachings of Lenker et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include a handle having a housing for maintaining the actuators as taught by Lenker et al to advantageously allow the surgeon to manipulate the system with a single hand while allowing the other hand to remain free to perform other tasks (col. 9, ll. 6-11).
Claim 9. The combination discloses the invention substantially as claimed above, but fails to disclose a handle having a housing that maintains the first, second and third actuators, the first actuator operable relative to the housing to apply forces to the inner sheath, the second actuator operable relative to the housing to apply forces to the outer sheath, and the third actuator operable relative to the housing to apply forces to the inner shaft assembly.

Claim 15. Kveen et al discloses a delivery system (Figs. 6A-6E) for deploying and recapturing a prosthetic heart valve (600), the delivery system comprising: an inner shaft assembly (660); an inner sheath (662 and the proximal shaft it is attached to, wherein the proximal shaft is not numbered in Kveen et al and thus the Examiner has provided an annotated figure in claim 1 above.  The interpretation is that the proximal shaft that connects to element 662 together forms a continuous structure being interpreted as the claimed inner sheath) slidably disposed over the inner shaft assembly, the inner sheath configured to contain a radially expandable prosthetic heart valve (600) in a compressed arrangement over the inner shaft assembly (Figs. 6A-6B; [0082]); an outer sheath (664) slidably disposed over the inner sheath (Fig. 6D; [0095]-[0097]).
Kveen et al discloses the invention substantially as claimed above, but fails to disclose how the device is actuated by the user, specifically the delivery system includes a handle having a housing that maintains a first actuator operable relative to the housing to apply forces to the inner shaft assembly, a second actuator operable 
However, Headley et al teaches a stent deployment device having multiple tubular structures movable relative to one another to thereby affect deployment of the stent, wherein the delivery system comprises a handle comprising: a first actuator (22) operable relative to the housing to apply forces to a inner shaft assembly (12) and stent (30); and a second actuator (18) operable relative to the housing to apply forces to an inner sheath (16) and the stent, and a third actuator (18) operable relative to the housing to apply forces to the outer sheath (16) ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kveen et al with the handle having a first, second and third actuator for operating the inner sheath, the outer sheath and the inner shaft assembly as taught by Headley et al to provide an actuating means to allow the user to independently control axial movement of each element ([0036]). 
The combination further fails to disclose the handle having a housing that maintains the three actuators.  However, Lenker et al teaches a stent delivery system, wherein the actuation mechanism for axial movement to deploy the stent is maintained by a housing (70) (Fig. 10; col. 7, ll. 14-20, 59 – col. 8, ll. 10, 54-65).  Therefore, based upon the teachings of Lenker et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle of the combination to include a housing for maintaining the actuators as taught by Lenker et al to advantageously allow the surgeon to manipulate the system with a single hand while allowing the other hand to remain free to perform other tasks (col. 9, ll. 6-11).
Claim 16. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first (22) and second actuators (20) are operable to simultaneously advance the inner shaft assembly (12) proximally and the inner sheath (14) distally ([0036]).
Claim 17. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first (22) and third actuators (18) are operable to simultaneously advance the inner shaft assembly (12) proximally and the outer sheath (16) distally ([0036]).
Claim 18. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first (22), second (20), and third actuators (18) are operable to simultaneously advance the inner shaft assembly (12) proximally and the inner (14) and outer sheaths (16) distally ([0036]).
Claim 19. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the inner sheath comprises a capsule (662) for containing the prosthetic heart valve in the compressed arrangement over the inner shaft assembly (Fig. 6A).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kveen et al in view of Headley et al as applied to claim 1 above, and further in view of Gifford et al (US 2006/0229659).
Claim 5. The combination discloses the invention substantially as claimed above but fails to disclose the outer sheath can form a funnel shape at a distal end.
.

Claims 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Headley et al in view of Lenker et al.
Claim 10. Headley et al discloses a delivery system (Figs. 1-2) capable of deploying and recapturing a prosthetic heart valve, the delivery system comprising: an inner shaft assembly (12); a sheath (16) slidably disposed over the inner shaft assembly, the sheath configured to contain a radially expandable prosthetic heart valve in a compressed arrangement over the inner shaft assembly ([0036]); a handle comprising first (20) and second (18) actuators, the first actuator operable relative to the housing to apply forces to the inner shaft assembly (12), the second actuator operable relative to the housing to apply forces to the sheath (16), wherein the first and second actuators are operable to simultaneously advance the inner shaft assembly proximally and the sheath distally ([0036]).
Headley et al fails to disclose the handle having a housing to maintain the actuators.  However, Lenker et al teaches a stent delivery system, wherein the actuation mechanism including a first actuator (54) and second actuator (74) for axial movement 
Claim 11. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the sheath comprises a capsule (16) for containing the prosthetic heart valve in the compressed arrangement over the inner shaft assembly ([0036], [0037]).
Claim 12. The combination discloses the invention substantially as claimed above, wherein the inner shaft assembly (12) includes a coupling structure (26) configured to releasable engage the compressed prosthetic heart valve ([0037]).
Claim 13. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the inner shaft assembly (12) includes a nose cone (24) (Figs. 1,2; [0038]).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Headley et al in view of Lenker et al as applied to claim 10 above, and further in view of Gifford et al.
Claim 14. The combination discloses the invention substantially as claimed above but fails to disclose the sheath can form a funnel shape at a distal end.
.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kveen et al in view of Headley et al and Lenker et al as applied to claim 15 above, and further in view of Gifford et al.
Claim 20. The combination discloses the invention substantially as claimed above but fails to disclose the outer sheath can form a funnel shape at a distal end.
However, Gifford et al teaches a heart valve repair catheter system, wherein a recapturing element (equivalent to recapturing outer sheath 664 of Kveen et al) has an expandable funnel for retrieving the implant ([0138]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the outer sheath of Kveen et al to a funnel shape at a distal end as taught by Gifford et al to facilitate recapturing of the prosthetic valve.  In other words, a wider opening allows for an easier recapture.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8998980. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 10-13 of the instant application are to be found in claims 1-10 of the patent.  Thus the difference between claims 10-13 of the instant application and claims 1-10 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of claims 1-10 of the patent is in effect a “species” of the “generic” invention of claims 10-13 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 10-13 are anticipated by claims 1-10 of the patent, it is not patentably distinct from claims 1-10 of the patent. 	
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8998980 in view of Gifford et al. 

Claim 14 adds the additional feature of the sheath can form a funnel shape at a distal end absent from the patent claims.  However, Gifford et al teaches a heart valve repair catheter system, wherein a recapturing element (equivalent to the claimed sheath in the patent) has an expandable funnel for retrieving the implant ([0138]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sheath in the patent claims to form a funnel shape at a distal end as taught by Gifford et al to facilitate recapturing of the prosthetic valve.  In other words, a wider opening allows for an easier recapture.
Claims 1-4, 6-9 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8998980 in view of Kveen et al and Headley et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims the patent claim in other respects.
Claims 1 and 15 add the additional feature of having both an inner and outer sheath while the patent only claims one sheath.  However, in the same field of endeavor, Kveen et al teaches a delivery system (Figs. 6A-6E) for deploying and 
Claims 8 and 15 add the additional feature of a third actuator absent from the patent claims.  
However, Headley et al teaches a stent deployment device having multiple tubular structures movable relative to one another to thereby affect deployment of the stent, wherein the delivery system comprises a first actuator (20) coupled to the inner sheath (14); wherein the first actuator is operable to proximally retract the inner sheath (14) relative to a stent (30) and the inner shaft assembly (12); and a second actuator . 
Claims 5 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8998980 in view of Gifford et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims the patent claim in other respects.
Claims 5 and 20 add the additional feature of the outer sheath can form a funnel shape at a distal end absent from the patent claims.  However, Gifford et al teaches a heart valve repair catheter system, wherein a recapturing element (equivalent to the claimed sheath in the patent) has an expandable funnel for retrieving the implant ([0138]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the outer sheath in the patent claims to form a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771